                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 MICHAEL MIATA,                              )
                                             )     Civil Action
      Plaintiff,                             )     No. 1:19-cv-04918-MHC
 v.                                          )
                                             )
 BOTTOMS UP RESTAURANT                       )     JURY TRIAL DEMANDED
 GROUP, LLC d/b/a WRAITH,                    )
                                             )
      Defendant.                             )
                                             )
 __________________________________

          RENEWED MOTION FOR CLERK’S ENTRY OF DEFAULT


        COMES NOW, Plaintiff Michael Miata (“Plaintiff”), by and through

undersigned counsel, and hereby moves the Court – pursuant to Fed. R. Civ. P. 55(a)

and LR 83.1E(2)(b)(I) & 83.1E(4), ND Ga. – for a Renewed Motion for Clerk’s

Entry of Default against Defendant Bottoms Up Restaurant Group, LLC

(“Defendant”).

        1. Plaintiff filed his Complaint for Damages against Defendant Bottoms Up

            Restaurant Group, LLC on October 31, 2019. [Doc. 1].
       2. Defendant was served by and through its Registered Agent, Betty

           Whitaker1 at 2233 Addison Park, Riverdale, Georgia 30296 on November

           7, 2019. [Doc. 3]. At the time of service, this was the listed name and

           physical address of Defendant’s Registered Agent per the Georgia

           Secretary of State Corporations Division website.2

       3. On January 2, 2020, Plaintiff filed a Motion for Entry of Default based on

           Defendant’s failure to respond to the Complaint that was due on or before

           November 28, 2019.3 [Doc. 6].

       4. On January 3, 2020, the Clerk of Court entered default as to Defendant.

       5. Plaintiff filed his Motion for Default Judgment on February 6, 2020. [Doc.

           7].

       6. On April 29, 2020, the Court denied Plaintiff’s Motion for Default

           Judgment. [Doc. 10]. As grounds therefore, the Court noted that the

           address for Defendant’s Registered Agent had changed in Defendant’s

           2020 Annual Registration. Id. at 3.


1
 Plaintiff acknowledges that service was addressed to “Bett” Whitaker.
2
 Business Search for Bottoms Up Restaurant Group, LLC, Georgia Corporations Division,
https://ecorp.sos.ga.gov/BusinessSearch/BusinessInformation?businessId=2246186&businessTy
pe=Domestic%20Limited%20Liability%20Company&fromSearch=True (selecting “Filing
History” and “Annual Registration (2019)) (last visited September 17, 2020).
3
 Due to a typo, the due date listed in the original Motion for Entry of Default was identified as
November 21, 2019.
      7. On May 5, 2020, Defendant was again served with a copy of Plaintiff’s

          Complaint, this time at the new address for Defendant’s Registered Agent.

          Service was addressed to Betty Whitaker at 5023 Old National Hwy,

          College Park, Georgia 30349, the Defendant’s current listed Registered

          Agent and physical address according to the Georgia Secretary of State

          Corporations Division website.4 [Doc. 15]

      8. Service was accepted by Tiffany Crisp, a person employed by Defendant

          and authorized to accept service for Defendant, at her usual place of work

          at 5021 Old National Highway, College Park, Georgia 30349. [Doc. 15].

      9. Defendant’s response to Plaintiff’s Complaint was due on or before May

          26, 2020. [Doc. 15]. To date, Defendant has not filed a responsive pleading

          to Plaintiff’s Complaint and is therefore in default.




4
 Business Search for Bottoms Up Restaurant Group, LLC, Georgia Corporations Division,
https://ecorp.sos.ga.gov/BusinessSearch/BusinessInformation?businessId=2246186&businessTy
pe=Domestic%20Limited%20Liability%20Company&fromSearch=True (last visited September
17, 2020).
     WHEREFORE, Plaintiff respectfully moves this Court for a Renewed Entry

of Default against Defendant Bottoms Up Restaurant Group, LLC.

      Respectfully submitted this 21st day of September 2020.

                                    BARRETT & FARAHANY

                                    /s/ Benjamin A. Stark
                                    V. Severin Roberts
                                    Georgia Bar No. 940504
                                    Benjamin A. Stark
                                    Georgia Bar No. 601867
                                    Attorneys for Plaintiff
1100 Peachtree Street N.E.
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
Severin@JusticeAtWork.com
BStark@JusticeAtWork.com
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 MICHAEL MIATA,                                  )
                                                 )   Civil Action
      Plaintiff,                                 )   No. 1:19-cv-04918-MHC
 v.                                              )
                                                 )
 BOTTOMS UP RESTAURANT                           )   JURY TRIAL DEMANDED
 GROUP, LLC d/b/a WRAITH,                        )
                                                 )
      Defendant.                                 )
                                                 )
 __________________________________

                          CERTIFICATE OF SERVICE

        I certify that on this day I filed the foregoing Renewed Motion for Clerk’s

Entry of Default with the Clerk of Court using the CM/ECF filing system which will

send notification of such filing to all attorneys of record and sent a copy via First

Class Mail to the registered agent as follows:

                     Bottoms Up Restaurant Group, LLC d/b/a Wraith
                     Betty Whitaker, Registered Agent
                     5023 Old National Hwy.
                     College Park, GA 30349

        This 21st day of September 2020.

                                       BARRETT & FARAHANY

                                       /s/ Benjamin A. Stark
                                       Benjamin A. Stark
                                       Georgia Bar No. 601867
